Title: To Thomas Jefferson from Anonymous, 1 December 1805
From: Anonymous
To: Jefferson, Thomas


                  
                     Sir 
                     
                     
                        on or before 1 Dec. 1805
                     
                  
                  Personal Friendshisp for you and the love of my Country, induce me to give you a warning about Cl. Burr’s intrigues. You admit him at your table, and you held a long, and private conference with him a few days ago after dinner at the very moment he is meditating the overthrow of your Administration and what is more conspiring against the State. Yes, Sir, his aberrations through the Western States had no other object. a foreing Agent, now at Washington Knows since February last his plans and has second’d them beyond what you are aware of. Mistrust Burr’s opinions, and advice: be thoroughly persuaded B. is a new Catilina. Watch his conexions with Mr. M…y and you will find him a Bristish Pensioner, and Agent. With all the activity of ambition, and the wickedness of dissapointement 
                  altho anonimous
                                       
                            
                            Your Friend.
                        
               